DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Amendment filed October 19, 2022 has been entered. Claims 17, 19, and 29-31 have been amended, claims 18 and 20 have been cancelled, and claim 32 is a new claim. Claims 17, 19, 21-28 and 32 drawn to the elected group 1, and are examined herein.

Status of the Rejection
New claim objections have been added. 
All 35 U.S.C. § 102 and 103 rejections from the previous office action mailed out on July 26, 2022 are withdrawn in response to the amendments to the claims.
New grounds of rejections for claims 17, 19, 21-28 and 32 under 35 U.S.C. § 103 are necessitated by the amendments.

Claim Objections
Claims 17 and 32 are objected to because of the following informalities: 
Claims 17 and 32: please amend “the control device” line 17 of each claim to instead recite “the electronic control device” for consistency. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 17, 19, 21-23, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro et al. (US Pub. No. 2009/0120161A1), and further in view of Murata (US Pub. No. 2015/0083588 A1).

Regarding claims 17 and 19, Ishiguto teaches a method for operating a sensor for detecting at least a portion of a measured-gas component having bound oxygen in a measured gas, in an exhaust gas of an internal combustion engine (a gas sensor control device 1 for detecting NOx concentration having bound oxygen in an exhaust or combustion gas of a combustor, an internal-combustion engine  [paras. 0001, 0004, 0035]). The sensor including a sensor element (an NOx sensor element 10 shown in Fig.2 [para. 0036 ]) having: 
	(i) a first pump cell that has an external pump electrode and an internal pump electrode and adjoins a first cavity that is in communication with the measured gas (a first pump cell 11 that has an external pump electrode 11b and an internal pump electrode 11c and adjoins a first cavity 16 that is in communication with the measured gas (GM) [paras. 0040 and 0044]), 
	(ii) a reference cell that has a Nernst electrode and a reference electrode and adjoins a reference gas space (a reference cell 12 that has a Nernst electrode 12b and a reference electrode 12c and adjoins a reference gas space 17 [paras. 0046 and 0047]), and 
	(iii) a second pump cell that has a pump electrode and a counter-electrode and adjoins a second cavity (a second pump cell 13 that has a pump electrode 13b and a counter-electrode 13c and adjoins a second cavity 18 [para. 0048]), the sensor further including an external electronic control device connected to the sensor element (the sensor further including an electronic control device 1 connected to the sensor element 10 [para. 0075]; the electronic control device 1 is external relative to the NOx sensor element 10, thus is an external electronic control device), the electronic control device having at least a first separate terminal for the first pump cell and a second separate terminal for the second pump cell, the first pump cell being connected to the electronic control device using an electrically conductive connection to the first separate terminal, the second pump cell being connected to the electronic control device using an electrically conductive connection to the second separate terminal (the electronic control device having at least a first separate terminal for the first pump cell (a first sensor terminal 19a and a fourth sensor terminal 19d shown in Fig.3 [para. 0045]) and a second separate terminal for the second pump cell (a third sensor terminal 19c shown in Fig.3 [para. 0048]), the first pump cell being connected to the electronic control device using an electrically conductive connection to the first separate terminal (a first wiring 39a and a fourth wiring 39d shown in Fig.3 [para. 0054]), the second pump cell being connected to the electronic control device using an electrically conductive connection to the second separate terminal (the third wiring 39c in Fig.3 [para.0054]), a measuring resistor being provided in the electrically conductive connection that connects the second pump cell to the second separate terminal (a measuring resistor being provided in the electrically conductive connection that connects the second pump cell to the second separate terminal (resistor R77 in Fig.4 [para. 0069]), the method comprising: 
carrying out a current excitation and/or voltage excitation of the second pump cell using the control device to generate a measured signal at the measuring resistor (a constant “excitation” voltage V2 is applied across the electrodes of the second pumping cell 13 as inter-terminal voltage Vp [para. 0052]. The Ip2 detection circuit 28 includes a resistor R77 connected to an output terminal of the buffer OA3 together with the second control circuit CC2 [para. 0069]), and 
wherein for the carrying out, a predetermined electrical voltage is applied to the second pump cell, the voltage excitation of the second pump cell being carried out (a constant voltage V2 is applied across the electrodes of the second pumping cell 13 as inter-terminal voltage Vp [para. 0052]). 
Ishiguto does not teach wherein the voltage excitation encompassing a modification of the predetermined electrical voltage for a predetermined time; and wherein the electrically conductive connection that connects the second pump cell to the second separate terminal is identified as intact when the measured signal has a value not equal to zero for the predetermined time, and is identified as defective when the measured signal has a value of zero for the predetermined time, part of instant claim 17; and wherein the predetermined electrical voltage is raised for the predetermined time, of instant claim 19.
Murata teaches a gas concentration detector including a gas sensor and an abnormality detecting section. The abnormality detecting section is configured to apply an AC voltage to a specific one of the electrodes and concurrently measure currents flowing respectively between the specific electrode and each of the other electrodes through the solid electrolyte body, and determine that at least one of wires respectively connected to the corresponding electrodes is broken if at least one of the measured currents is smaller than a predetermined value (Abstract). Murata further teaches if there is no wire breakage, an AC current flows to the cell when the AC voltage is applied to the cell, while on the other hand, if there is wire breakage, no AC current flows to the cell even when the AC voltage is applied to the cell [para. 0008 ].  When the AC voltage Vp is applied to the pump electrode 23p for a predetermined time, the current measuring sections 30p, 30m and 30s detect the AC currents Ip, Im and Is respectively for the predetermined time as shown in FIG. 8, and the abnormality detecting section 3 determines that none of the wires 24 is broken [para. 0054 ]. In contrast, Fig 10 shows the case where the sensor wire 24m is broken, and the corresponding current signal Im is zero for the predetermined time  (i.e., no current flows through 24m) [para. 0056 ]. Note that the AC voltage excitation encompasses a modification of the predetermined electric voltage with a voltage being raised for a first predetermined time followed by a voltage being lowered for a second predetermined time, and an integral of the AC voltage excitation having a value of zero for the first and second predetermined times, as shown in the Vp signals of Figs. 8-10. Therefore, Murata teaches wherein the voltage excitation encompassing a modification of the predetermined electrical voltage for a predetermined time; wherein the electrically conductive connection that connects a pump cell to its terminals is identified as intact when the measured current signal has a value not equal to zero for the predetermined time, and is identified as defective when the measured current signal has a value of zero for the predetermined time in response to the AC voltage excitation encompassing a modification of the predetermined electrical voltage for a predetermined time; and wherein the predetermined electrical voltage is raised for the predetermined time.
Ishiguto and Murata are considered analogous art to the claimed invention because they are in the same field of gas sensor for measuring NOx concentration. Given the teachings of Murata on the abnormality detection of the electrically conductive connections based on the measured current responses to the AC voltage excitation applied for a predetermined time, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the constant voltage excitation of Ishiguto with the AC voltage excitation, and using the measured current signal to determine the electrically conductive connection that connects the second pump cell to the second separate terminal as intact when the measured current signal has a value not equal to zero for the predetermined time, and as defective when the measured current signal has a value of zero for the predetermined time in response to the AC voltage excitation, as taught by Murata, because it enables to determine whether there is a wire breakage in its gas sensor in a short time [para. 0021 in Murata] and ensures that concentration of the specific gas can be accurately measured [para. 0007 in Murata]. With the use of AC voltage excitation, modified Ishiguto then teach wherein the predetermined electrical voltage is raised for the predetermined time.  

Regarding claim 21, modified Ishiguto teaches the method as recited in claim 17, wherein, for the carrying out, a predetermined electrical voltage is applied to the second pump cell, the voltage excitation of the second pump cell being carried out, the predetermined electrical voltage being raised for a first predetermined time, and the predetermined electrical voltage being lowered for a second predetermined time, an integral of the applied electrical voltage having a value of zero for the first predetermined time and the second predetermined time (Modified Ishiguto teaches the use of an AC voltage excitation to the second pump cell, as outlined in the rejection of claim 17 above. The AC voltage excitation encompasses a modification of the predetermined electric voltage with a voltage being raised for a first predetermined time (i.e., the first half period) followed by a voltage being lowered for a second predetermined time (i.e., the second half period), and an integral of the applied voltage excitation having a value of zero for the first and second predetermined times, as shown in the Vp signals of Figs. 8-10 in Murata). 

Regarding claim 22, Modified Ishiguto teaches the method as recited in claim 21, wherein the electrically conductive connection that connects the second pump cell to the second separate terminal is identified as intact when the measured signal has a value not equal to zero for the first predetermined time and the second predetermined time, and is identified as defective when the measured signal has a value of zero for the first predetermined time and the second predetermined time (Modified Ishiguto teaches the use of an AC voltage excitation to the second pump cell, and determine the electrically conductive connection that connects the second pump cell to the second separate terminal as intact when the measured current signal has a value not equal to zero for the predetermined time, and as defective when the measured current signal has a value of zero for the predetermined time in response to the AC voltage excitation, as outlined in the rejection of claim 17 above).

Regarding claim 23, modified Ishiguto teaches the method as recited in claim 17, wherein, for the carrying out, a predetermined electrical current is impressed into the second pump cell, the current excitation of the second pump cell being carried out, the predetermined electrical current being raised for a first predetermined time, and the predetermined electrical current being lowered for a second predetermined time, the first predetermined time and the second predetermined time being identical in length (modified Ishiguto teaches the use of an AC voltage excitation to the second pump cell, as outlined in the rejection of claim 17 above. For example, when the AC voltage Vp is applied to the pump electrode 23p, the current measuring section 30p, 30m, and 30s detect the AC currents Ip, Im, and Is respectively as shown in Fig.8 [para. 0054 in Murata]. The application of an AC voltage excitation to the second pump cell generates an AC electric current, as shown in the y-axis label “Voltage/Current” in the excitation signals in Figs. 8-10 in Murata. Therefore, modified Ishiguto teaches wherein an AC electrical current is impressed into the cell. AC electrical current has the following inherent features: being raised for a half period; being lowered for a second half period; and the first predetermined time (i.e., the first half period) and the second predetermined time (i.e., the 2nd half period) being identical in length, as shown in the excitation signals in Figs. 8-10 in Murata).

Regarding claim 25, modified Ishiguto teaches the method as recited in claim 17, wherein the voltage excitation applied to the second pump cell encompassing a periodic modification of the predetermined electrical voltage (modified Ishiguto teaches the use of an AC voltage excitation to the second pump cell, as outlined in the rejection of claim 17 above. Note that AC voltage periodically reverses direction and changes its magnitude continuously with time).

Regarding claims 26-27,  modified Ishiguto teaches the method as recited in claim 25. Ishiguto further teaches wherein the measured signal is filtered using a low-pass filter 25 [para.0078]. Murata also teaches wherein the AC voltage is filtered using a low-pass filter 36 [para.0063]. Murata further teaches a relationship between the frequency of the AC voltage Vp applied to the pump electrode 23p and the inter-electrode impedance, as shown in Fig.13 [para. 0068]. 
However, modified Ishiguto does not teach wherein a period length is less than an electrochemical time constant of the second pump cell, of instant claim 26; wherein the predetermined electrical voltage being modified at a frequency that is greater than a bandwidth of the low-pass filter, of instant claim 27.
Since Murata teaches a relationship between the frequency of the AC voltage and the inter-electrode impedance, the inter-electrode impedance is a variable that can be modified, among others, by adjusting the frequency of the AC voltage, and the precise period length or frequency of the AC voltage would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the period length claimed in instant claim 26 and the frequency claimed in instant claim 27 cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the period length or frequency of the AC voltage so that the AC current can be measured accurately, as taught by Murata [para. 0069], since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art [MPEP § 2144.05, II]. 

Regarding claim 28, modified Ishiguto teaches the method as recited in claim 25, and does not explicitly teach wherein the electrically conductive connection that connects the second pump cell to the second separate terminal is identified as intact when the measured signal exhibits a periodic change, and being identified as defective when the measured signal exhibits no periodic change.
Murata further teaches wherein, for example, Fig.8 shows the AC current signals (i.e., Is, Im, and Ip) when an AC voltage Vp is applied for the case of no broken wires 24 [para. 0054], and the current signals exhibit a periodic change in response to the applied AC voltage excitation. In contrast, Figs.9-10 and 12 show the cases that at least one of the wires 24p, 24m, 24s and 24b is broken, wherein waveforms of the AC currents exhibits no periodic change [paras. 0055-0059].
Given the teachings of Murata regarding the use of the waveforms of the measured AC electrical current signal in response to the AC voltage excitation to determine abnormality of the electrical wires, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Ishiguto by using the waveform of the AC electric current to identify the electrically conductive connection that connects the second pump cell to the second separate terminal as intact when the measured current signal exhibits a periodic change, and as defective when the measured current signal exhibits no periodic change, because this is simple in structure and capable of determining whether there is a wire breakage in its gas sensor in a short time [para. 0021 in Murata]. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro in view of Murata, as applied to claim 23 above, and further in view of Inoue et al. (US Pub. No. 2007/0273540 A1).

Regarding claim 24, modified Ishiguto teaches the method as recited in claim 23, and does not teach wherein the electrically conductive connection that connects the second pump cell to the second separate terminal is identified as intact when an electrical voltage applied to the second pump cell falls below a threshold value for the first predetermined time and for the second predetermined time, and being identified as defective when an electrical voltage applied to the second pump cell exceeds a threshold value for the first predetermined time and for the second predetermined time.
Inoue teaches a gas sensor system including a gas sensor for measuring concentration of a specific gas component in measurement gas, wherein a failure identification device measures potentials of the electrical connections and identifies in which of the electrical connections the potential failure is occurring based on the measured potentials (Abstract). The structure of the sensor (Fig.1) is similar to those of Ishiguto and Murata. Inoue further teaches wherein the failure diagnosis is carried out by measuring a potential difference (voltage) between the cell electrodes with the passage of an electric current when the electrochemical cell is held in an active state [para. 0004]. The failure identification step is preferably performed by comparing each of the potentials of the electrical connections with upper and lower limit thresholds and deciding that the electrical connection higher in potential than the upper limit threshold is shorted to battery potential and that the electrical connection lower in potential than the lower limit threshold is shorted to ground potential [para. 0033 and claims 2 and 5]. 
Modified Ishiguto and Inoue are considered analogous art to the claimed invention because they are in the same field of gas sensor for measuring NOx concentration. Given the teachings of Inoue regarding the failure diagnosis of the electrical connections of a gas sensor system by comparing the potential of any one of the electrical connections with upper and lower limit threshold under a predetermined current, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Ishiguto by identifying the electrically conductive connection that connects the second pump cell to the second separate terminal as intact when an electrical voltage applied to the second pump cell falls below a threshold value, and as defective when an electrical voltage applied to the second pump cell exceeds a threshold value (i.e., upper limit), which would provide a gas sensor system capable of performing a system failure diagnostic function assuredly without cost increase and cell deterioration/breakdown [para. 0006 in Inoue]. 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Ishiguro et al. (US Pub. No. 2009/0120161A1), and further in view of Ledermann et al. (US Pub. No. 2015/0047411A1).

Regarding claim 32, Ishiguto teaches a method for operating a sensor for detecting at least a portion of a measured-gas component having bound oxygen in a measured gas, in an exhaust gas of an internal combustion engine (a gas sensor control device 1 for detecting NOx concentration having bound oxygen in an exhaust or combustion gas of a combustor, an internal-combustion engine  [paras. 0001, 0004, 0035]). The sensor including a sensor element (an NOx sensor element 10 shown in Fig.2 [para. 0036 ]) having: 
	(i) a first pump cell that has an external pump electrode and an internal pump electrode and adjoins a first cavity that is in communication with the measured gas (a first pump cell 11 that has an external pump electrode 11b and an internal pump electrode 11c and adjoins a first cavity 16 that is in communication with the measured gas (GM) [paras. 0040 and 0044]), 
	(ii) a reference cell that has a Nernst electrode and a reference electrode and adjoins a reference gas space (a reference cell 12 that has a Nernst electrode 12b and a reference electrode 12c and adjoins a reference gas space 17 [paras. 0046 and 0047]), and 
	(iii) a second pump cell that has a pump electrode and a counter-electrode and adjoins a second cavity (a second pump cell 13 that has a pump electrode 13b and a counter-electrode 13c and adjoins a second cavity 18 [para. 0048]), the sensor further including an external electronic control device connected to the sensor element (the sensor further including an electronic control device 1 connected to the sensor element 10 [para. 0075]; the electronic control device 1 is external relative to the NOx sensor element 10, thus is an external electronic control device), the electronic control device having at least a first separate terminal for the first pump cell and a second separate terminal for the second pump cell, the first pump cell being connected to the electronic control device using an electrically conductive connection to the first separate terminal, the second pump cell being connected to the electronic control device using an electrically conductive connection to the second separate terminal (the electronic control device having at least a first separate terminal for the first pump cell (a first sensor terminal 19a and a fourth sensor terminal 19d shown in Fig.3 [para. 0045]) and a second separate terminal for the second pump cell (a third sensor terminal 19c shown in Fig.3 [para. 0048]), the first pump cell being connected to the electronic control device using an electrically conductive connection to the first separate terminal (a first wiring 39a and a fourth wiring 39d shown in Fig.3 [para. 0054]), the second pump cell being connected to the electronic control device using an electrically conductive connection to the second separate terminal (the third wiring 39c in Fig.3 [para.0054]), a measuring resistor being provided in the electrically conductive connection that connects the second pump cell to the second separate terminal (a measuring resistor being provided in the electrically conductive connection that connects the second pump cell to the second separate terminal (resistor R77 in Fig.4 [para. 0069]), the method comprising: 
carrying out a current excitation and/or voltage excitation of the second pump cell using the control device to generate a measured signal at the measuring resistor (a constant “excitation” voltage V2 is applied across the electrodes of the second pumping cell 13 as inter-terminal voltage Vp [para. 0052]. The Ip2 detection circuit 28 includes a resistor R77 connected to an output terminal of the buffer OA3 together with the second control circuit CC2 [para. 0069]).
Ishiguto further teaches wherein the voltage excitation is a constant voltage (a constant voltage V2 is applied across the electrodes of the second pumping cell 13 as inter-terminal voltage Vp [para. 0052]). 
Ishiguto does not teach wherein the voltage excitation is in the form of voltage pulses. 
Ledermann teaches a method for determining a polarization of a pump cell and/or a Nernst cell of a lambda probe for the diagnosis of the broadband lambda probe. A voltage or current pulse is applied to the pump/Nernst cell in a first method task, and, in a second method task, a voltage at the pump cell and/or the Nernst cell, or a variable that is related to the polarization or its time characteristic is determined and used as a measure of the polarization, and the function of the broadband lambda probe is monitored via the ascertained polarization (abstract). An object of the present invention to provide a method that allows a diagnosis and consideration of a polarization voltage of a sensor element, especially a pump cell and a Nernst cell in a broadband lambda probe, during an active operation. The object of the invention may be achieved in that a voltage or current pulse is applied to the pump cell and/or the Nernst cell in a first method step, and a voltage at the pump cell and/or the Nernst cell, or a variable that is related to the polarization or its time characteristic, is determined in a second method step and used as a measure of the polarization, and in that the function of the broadband lambda probe is monitored via the ascertained polarization [paras. 0006-0007]. The output signals of broadband lambda probes are analyzed by external circuit elements, which additionally serve the purpose of adjusting and monitoring the operating parameters of the broadband lambda probe and of monitoring the cable connections [para. 0002]. Fig.1 shows a current excitation in the form of current pulses applied to a pump cell [para. 0018]. Ledermann further teaches applying a voltage pulse or current pulse at the at least one of the pump cell and the Nernst cell (abstract; claims 9 and 10; paras. 0007-0009]. 
Ishiguto and Ledermann are considered analogous art to the claimed invention because they are in the same field of determining operation state of a gas sensor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the constant voltage excitation of Ishiguto with the pulsed voltage excitation, as taught by Ledermann, because  this allows a characterization of a jump response to the energization of the pump cell, its voltage characteristic supplying the information about the polarization capability of the pump cell ([para. 0012] in Ledermann). Furthermore, the simple substitution of one known element for another (i.e., pulsed voltage excitation for constant voltage excitation) is likely to be obvious when predictable results are achieved (i.e., measurement of the resulting current) [MPEP § 2143(B)]. 

Response to Arguments
Applicant's arguments, see Remarks Pgs. 8-9, filed 11/8/2022, with respect to the 35 U.S.C. § 102 and 35 U.S.C. § 103 rejections have been fully considered and are not persuasive.  
Applicant’s Argument #1:
Regarding claim 17, applicant argues that Murata does not specifically disclose or suggest an electrically conductive connection that connects the second pump cell to the second separate terminal is identified as intact when the measured signal has a value not equal to zero for the predetermined time, and is identified as defective when the measured signal has a value of zero for the predetermined time.
Examiner’s Response #1
The applicant’s arguments are noted, but are not persuasive. Ishiguto teaches a second separate terminal for the second pump cell (a third sensor terminal 19c shown in Fig.3 [para. 0048]) and the second pump cell being connected to the electronic control device using an electrically conductive connection to the second separate terminal (the third wiring 39c in Fig.3 [para.0054]). Murata teaches wherein the electrically conductive connection that connects a pump cell to its terminals is identified as intact when the measured current signal has a value not equal to zero for the predetermined time, and is identified as defective when the measured current signal has a value of zero for the predetermined time in response to the AC voltage excitation for a predetermined time, as shown in Figs. 8-12. The x-axis in Figs. 8-12 shows time, and the voltage excitation, Vp, is only applied for a predetermined time, and the resulting current signals in response to the AC voltage excitation also occur during the predetermined time, as shown in Figs. 8-12. Since Murata teaches the general method for determining the abnormality of the electrical connection of a pump cell, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Ishiguto by substituting the constant voltage excitation in Ishiguto with the AC voltage excitation taught by Murata, and using the measured current signal to determine the electrically conductive connection that connects the second pump cell to the second separate terminal as intact when the measured current signal has a value not equal to zero for the predetermined time, and as defective when the measured current signal has a value of zero for the predetermined time in response to the AC voltage excitation, as taught by Murata, because it enables to determine whether there is a wire breakage in its gas sensor in a short time [para. 0021 in Murata] and ensures that concentration of the specific gas can be accurately measured [para. 0007 in Murata]. Note that the above modifications in view of Murata do not modify the electrically conductive connection that connects the second pump cell to the second separate terminal, which already exists in the control device in Ishiguto. 
Applicant’s Argument #2
Regarding new claim 32, applicant argues that Ishiguro teaches excitation in the form of constant levels, Yoshida in the form of steps, and Murata in the form of AC signals. Pulsed voltage excitation is not taught by the above three prior arts. 
Examiner’s Response #2
The applicant’s arguments are noted, but are moot in view of the rejection of new claim 32 above. For example, Ledermann (US Pub. No. 2015/0047411A1) teaches the pulsed voltage excitation to a pump cell.

Conclusion
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: Ross (US 2019/0170679A1)  teaches an electrochemical method for determining the sensitivity of at least one gas sensor and the method includes applying at least two electrical pulses to at least two parts of at least two electrodes of the gas sensor.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.Q./Examiner, Art Unit 1795

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795